DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 directed to an invention non-elected without traverse.  Accordingly, claims 1-13 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL CLAIMS 1-13 pursuant to the election without traverse noted above.
Authorization for the below examiner’s amendment was given in an interview with Feng Ma on 7-25-2022.
The application has been amended as follows: 
[claim 14]” the equivalent lead line is configured to form an equivalent short circuit with at least one of the plurality of first lead lines  only when remains of at least one of the plurality of pixel electrodes cause electrical connection between least one of the plurality of pixel electrodes and the first lead line in order to facilitate detection and interception of the remains of the at least one of the plurality of pixel electrodes.”
[claim 20]” the equivalent lead line is configured to form an equivalent short circuit with at least one of the plurality of first lead lines  only when remains of at least one of the plurality of pixel electrodes cause electrical connection between least one of the plurality of pixel electrodes and the first lead line in order to facilitate detection and interception of the remains of the at least one of the plurality of pixel electrodes.”

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claims 14,20]” ” the equivalent lead line is configured to form an equivalent short circuit with at least one of the plurality of first lead lines only when remains of at least one of the plurality of pixel electrodes cause electrical connection between least one of the plurality of pixel electrodes and the first lead line in order to facilitate detection and interception of the remains of the at least one of the plurality of pixel electrodes” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898